 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

ln the Matter of the Search of:

Information associated with bobmalkin@gmail.com, that
is stored at premises owned, maintained, controlled, or
operated by Google, LLC,' a company headquartered at
1600 Amphitheatre Parkway, Mountain View, California.

iam-131 (DEJ)

Case No.

 

\/\/\./\./\./\/

APPLICATI()N FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that l have reason to believe that on the following person or property:

See Attachment A-l

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(0) is:
13 evidence of a crime;
[] contraband, fruits of crime, or other items illegally possessed;
l:l property designed for use, intended for use, or used in committing a crime;
l:l a person to be arrested or a person who is unlawfully restrained

The search is related to violations of: Title 21, United States Code, Sections 841(a)(1), (b)(l)(B) and 846; Title 18, United States
Code, Section 1956(h).

The application is based on these facts: See attached affidavit

\:] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

   

Applicant ’s signature

ATF Special Agent Richard Connors
Prinfed Name and Tif[e

 

Sworn to before me and signed in my presence: </»/"W"""\
Dat€f A“M»Q\G lig€ ”Z,,..ot? L

 

City and State: Milwaukee, Wisconsin Hon. David E. Jones, U.S. Magistrate Judge
ease 2:18-mj-00131-DEJ Filed 11/20/18 Pag§"’l”t§ir”£se “EF’d`étimem 1

 

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Richard Connors, being first duly swom, hereby depose and state as follows:
AGENT BACKGROUND AND INFORMATION
1. l make this affidavit in support of an application for a search warrant for
information associated With certain accounts that are stored at premises controlled by Google, an
email provider headquartered at 1600 Amphitheatre Parkway, Mountain View, CA 94043. The
information to be searched is described in the following paragraphs and in Attachrnents Al -3. This
affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),
2703(b)(l)(A) and 2703(0)(1)(A) to require Google to disclose to the government copies of the
information (including the content of communications) further described in Section l of
Attachment B. Upon receipt of the information described in Sec'tion l of Attachment B,
government-authorized persons Will review that information to locate the items described in
Section ll of Attachment B.

2. l am a Special Agent with the United States Department of Justice, Bureau of
Alcohol, Tobacco, Firearms and EXplosives (“ATF”) assigned to the Milwaukee Field Cffice
since October of 2015. l have been employed as a full time law enforcement officer for over two
and a half years. l have received training at the Federal Law Enforcement Training Center in
Glyrico, GA. l attended the Criminal lnvestigator Training Program, as well as ATF’s Special
Agent `Training Program. l have received training in the investigation of unlawful possession of
firearms, the unlawful transfer of firearms, and the unlawful dealing in firearms Without a dealers’

license. Prior to becoming a Special Agent with the ATF, l received two (2) bachelor’s degrees from

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 2 of 45 Document 1

 

 

 

 

Northern Illinois University in the fields of Sociology and lntemational Relations. l have received a `
Master’s degree from Northern lllinois University in the field of American Government.

3. l have received training in the investigation of firearm and drug trafficking Based on
my training experience, and participation in firearm trafficking investigations, l know and/ or have
observed the following

a. l have utilized informants to investigate firearm and drug trafficking Through
informant interviews and debriefings of individuals involved in those offenses, l have
learned about the manner in which individuals and organizations distribute these items
in Wisconsin and elsewhere;

b. l have also relied on informants to obtain firearms (as opposed to licensed gun dealers)
and controlled substances from individuals on the streets, known as a controlled
purchase;

c. l have experience conducting street surveillance of individuals engaged in firearm and
drug trafficking l have participated in the execution of numerous search warrants
where drugs, firearms, ammunition, and magazines have been seized;

d. l am familiar with the language utilized over the telephone to discuss firearm and drug
trafficking and know that the language is often limited, guarded, and coded;

e. l know that firearm and drug traffickers often use electronic equipment to conduct
these operations;

f. l know that drug traffickers commonly have in their possession, and at their residences
and other locations where they exercise dominion and control, firearms, ammunition,
and records or receipts pertaining to such;

g l know that firearm and drug traffickers often put their telephones in nominee names
to distance themselves from telephones that are utilized to facilitate these and related
offenses; and

h. l know that firearm and drug traffickers often use proceeds to purchase assets such as
vehicles, property, jewelry, and narcotics l also know that firearm and drug
traffickers often use nominees to purchase and/or title these assets to avoid scrutiny
from law enforcement officials l also know what firearm and drug traffickers may
keep photographs of these items on electronic devices

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 3 of 45 Document 1

 

 

4. l have participated in multiple firearm and drug trafficking investigations that
involved the seizure of computers, cellular phones, cameras, and other digital storage devices,
and the subsequent analysis of electronic data stored within these computers, cellular phones,
cameras, and other digital storage devices. ln many occasions, this electronic data has provided
evidence of the crimes being investigated and corroborated information already known or
suspected by law enforcement

5. This affidavit is based upon my personal knowledge and upon information
reported to me by other federal and local law enforcement officers during the course of their
official duties, all of whom l believe to be truthful and reliable.

6. This affidavit is intended to show merely that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter.

-7. Based on my training and experience and the facts as set forth in this affidavit, l
submit there is probable cause to believe that violations of Title 21, United States Code, Sections
84l(a)(l), (b)(l)(B) and 846, Conspiracy to Possess with Intent to Distribute and to Distribute iii
Excess of 100 Kilograms of l\/larijuana, a Schedule l Controlled Substance, and Title 18, United
States Code, Sections 1956(h) and 2, Money Laundering and Conspiracy to Commit Money
Laundering (the “Subject Offenses”), have been committed by a person or persons using the
accounts in Attachments Al-3. There is also probable cause to search the information described
in Attachments A1-3 for evidence, instrumentalities, contraband, and/or fruits of these crimes

further described in Attachment B.

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 4 of 45 Document 1

 

 

JURISDICTION
8. n This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by Title 18, United States Code, Sections 2711 and 2703(a),
(b)(l)(A), and (c)(l)(A). Specifically, the Court is “a district court of the United States . . . that

- has jurisdiction over the offense being investigated.” Title 18, United States Code, Section

` 2711(3)(A)(i).
PRoBABLE CAUSE
A. Background of Investigation

ll. ln 2017, members of the l\/lilwaukee, WI Police Department initiated an
investigation into a large-scale marijuana drug trafficking organization (DTO) led by Josef K.
Habib and others. Habib acquired large shipments of marijuana from out of state sources, which
Habib then distributed in the greater l\/Iilwaukee area. Habib was also identified as utilizing stash
locations in the greater Milwaukee area, including in the cities of Milwaukee and Greenfield, WI.

12. On January 8, 2018, law enforcement conducted surveillance at an identified stash
location at 4100 W. Hillcrest Drive, apartment #207, in Greenfield, WI and observed"a vehicle
known to be driven by Habib, a black Nissan Maxima, Wl license 242LWL, parked in a visitor
parking stall at 4100 W. Hillcrest Drive, near the garage for apartment #207. The overhead garage
door on the attached garage for #207 was fully open. j

13.l Law enforcement subsequently observed a Toyota Highlander vehicle with VA
license plates arriveand drive into the open garage for apartment #207. The garage door then
immediately closed.

14. Approximately 20 minutes later, the overhead garage corresponding to apartment

4

ease .2:13-mj-00131-DEJ Filed 11/20/13` Page 5 of 45 Document 1

 

 

 

#207 opened, and law enforcement observed a white male enter the driver’s seat of the Toyota;
Habib stood in front of the Toyota. The Toyota pulled out and drove away. Habib entered the
Nissan Maxima and drove it into the garage for apartment #207, and the overhead door closed.

15 . Approximately 25 minutes later, the overhead door of the garage for apartment
#207 again opened, and the Nissan l\/laxima exited. Law enforcement observed that Habib was
the driver and sole occupant of the vehicle.

16. A traffic stop was conducted of the Nissan Maxima, driven by Habib. Law
enforcement authorities detected an odor of marijuana emanating from the vehicle, and observed

a large black plastic garbage bag on the rear passenger seat. Based upon the earlier investigation,

law enforcement believed that Habib used these garbage bags to transport quantities of marijuana '

A search of the garbage bag revealed foil sealed packages each of which contained suspected
marijuana

17. A complete search of the Nissan l\/laxirna revealed a total of approximately 64
pounds of suspected marijuana within the trunk and rear passenger area of the vehicle. A field test

conducted on the suspected marijuana yielded positive results for the presence of THC.

18. On January 8, 2018, law enforcement authorities also conducted a stop and search

of the Toyota Highlander. Thi_s search revealed approximately 160 pounds of marijuana and in
excess of $300,000 in U.S. currency.

19. Search warrants were subsequently executed on January 8, 2018 at 4100 W.
Hillcrest Drive, apartment #207, Greenfield, Wl, believed to be the stash location, and at the
residence of Habib, located at 117 W. Walker Street, apartment #303, Milwaukee, Wl.

.20. Law enforcement found approximately 206 pounds of marijuana at 4100 W.

5

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 6 of 45 Document 1

 

 

 

Hillcrest Drive, apartment #207. Additionally, law enforcement located and seized approximately
16 pounds of marijuana, in excess of $21,5 00 in U.S. currency, and a loaded .40 caliber pistol from
117 W. Walker Street, apartment #303. Also seized were items consistent with the packaging and
distribution of controlled substances

21. The majority of the marijuana seized was contained in mylar vacuum sealed bags,
some within black plastic construction bags.

22. Rental documents obtained for the stash location at 4100 W. Hillcrest Drive
revealed that it had been rented in 2017 by Fredric Birault, and an individual named Larry Peters
was the contact name for Birault, with an email address contact of larrygoeshardaf@gmail.com.
Larry Peters was subsequently determined to be an alias name of Lev Reys, and the email address
larrygoeshardaf@gmail.com was determined to be an email address associated with Lev Reys.
The subscriber for utilities in the stash apartment were in the name of Birault.

23. When Habib moved to l\/lilwaukee in approximately December 2016, law
enforcement learned that Habib resided at 814 E. Kilbourn Ave., Milwaukee, Wl. The subscriber
for utilities at the Kilbourn Avenue location were in the name of Robert Malkin. Habib resided
there until February, 2017 when he moved to another stash location at 425 0 S. Ravinia Dr., #103,
Greenfield, Wl.

24. Rental documents obtained for 4250 S. Ravinia Dr., #103, Greenfield, Wl, located
in the same apartment complex as 4100 W. Hillcrest Drive #207, revealed that the Ravinia Drive
location was rented by Robert l\/lalkin February 2017. ln the rental application, which was
submitted from the email address bobmalkin@gmail.com, Robert Malkin identified his employer
as Malkin Properties. For the rental application credit/income fields on the application, l\/lalkin

6

Case 2:18-mj-00131-DEJ Filed 11/20/18 Page 7 of 45 Document 1

 

supplied copies of three checking account statements for a joint account at JPl\/lorgan Chase Bank,
in the names Robert Malkin and Sydney Malkin, Robert’s daughter, Account #***0130. The
account mailing address on the two most recent statements (December 2016 and February 2017),
listed 226 W. Oj ai Ave., #101, Ojai, CA. 7The address on the statement for January of 2016, which
may have been provided in error, listed an address of 3639 W. Harbor Blvd., #201, Ventura, CA.
The insurance for the apartment rental was under the names Robert Malkin-and Sydney Malkin,
with an_ address of 226 W, Oj ai Ave., #101, Oj ai, CA. Robert Malkin paid the initial monthly rent
of $l,lBO for this stash location in money ~orders. The utilities were subscribed to in Sydney
Malkin’s name at the Ravinia Drive apartment

25. On March 1, 2017, Robert Malkin sent an email via bobmalkin@gmail.com
regarding CC)RT Furniture located at 161 S. Gary' Avenue, Carol Stream, lllinois, stating “This
email is intended to give permission to CORT Furniture to enter my apartment #103, [at 425 0 S.
Ravinia Drive] on March 8 and March 9, 2017. lf you have any questions you can contact me at
805-279-5393.”

26. On March 9, 2017, Robert Malkin electronically signed the lease for 4250 S.

Ravinia Drive, #103, Greenfield, Wisconsin. The lease covered the date of March 9, 2017 through

September 8, 2017.

27. Rental documents obtained for the residence of Josef Habib, 114 W. Walker Street,
Milwaukee revealed that the apartment had been rented by Corianne Markowski, the girlfriend of
Josef Habib, in April 2017. ln/the rental application, Markowski listed her employment since 2012
as Malkin Properties, 3639 W. Harbor Blvd., #201, Ventura, CA. Robert Malkin was listed as
Markowski’s supervisor with a contact telephone number of 805-279-5393, a number known to

7

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 8 of 45 Document 1 j

 

 

 

be utilized by Robert Malkin. Markowski also listed her previous residence as an address known
by law enforcement through database checks as a residence owned by Malkin Properties in West
Mifflin, PA.

B. Historical Information

28. ln January 2018, a confidential informant (Cl) began cooperating in the continuing
investigation into the DTO. The CI provided information about the membership, structure, and
customs of the interstate marijuana DTO emanating in CA. The Cl’s information has been
corroborated by information obtained from various pubic databases, documents obtained during
the investigation, asset and ownership records, law enforcement records, physical observations,
and review of recorded jail calls. Such information will be detailed below. The Cl’s information
has never been found to be false or misleading The Cl has no criminal record and is receiving
consideration in connection with a pending drug case from the United States Attorney’s Office for
his/her cooperation with law enforcement The CI has also received monetary compensation in
the form of covered expenses in exchange for his/her cooperation with law enforcement For these
reasons, l consider the Cl to be reliable.

29. The Cl stated an individual named Bob, subsequently identified as Robert Malkin,
obtained in excess of 1,000-pound quantities of marijuana in CA, which were subsequently
transported by semi~tractor trailer to a location in MD. Parts of the shipments were then distributed
to various locations in the U.S., including Virginia/Washington D.C. areas; Pittsburgh, PA; North
Carolina; and Milwaukee, Wl. The Cl further stated Robert Malkin operates a property
management company and is suspected of laundering drug proceeds through the company by

purchasing properties

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 9 of 45 Document 1

 

30. ln 2013 and 2014, the United States Postal Service seized and forfeited mailed
parcels from Robert Malkin to his wife, Susan Malkin, which contained large sums of currency.
ln 2013, $25,000 was seized, and in 2014, an additional parcel containing over $149,000 was
seized. Based upon a civil forfeiture complaint filed in U.S. District Court, Central District of CA,
in July 2014, the 2014 parcel was shipped by Robert Malkin in Clairton, PA to Susan Malkin, at a
UPS store in Ventura, CA. The telephone number used by Robert Malkin on the parcel mailing in
2014 was 805-279-5393.

31. The Cl further provided information regarding the hierarchy of the DTO.
According to the CI, Robert Malkin is the financier of the marijuana trafficking organization Lev
Reys was in charge of the transportation of the marijuana from CA to MD, and other locales. Seth
Jacobs held a similar status in the organization as the main distributor/overseer of the
Virginia/MD/D.C. marijuana distribution Joseph Habib directed aspects of the East Coast
operation along with running the Milwaukee market Nahom Hagos1 and Alae Arbi sold quantities
of the shipments in the MD/Alexandria Virginia and Washington D.C. areas on behalf of the
organization

32. In 2016, Seth Jacobs was named in a DEA investigation when law enforcement

seized $29,950 in suspected drug proceeds from him at Dulles airport.

 

1 ln 2011, Nahom Hagos was one of 18 individuals charged by the U.S. District Court in
Alexandria, Virginia with conspiracy to distribute marijuana The individuals obtained shipments
of marijuana from California and distributed it in that district along with at numerous college
campuses in other states. Hagos pled guilty and was sentenced to 18 months prison along with
three years of supervised release.

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 10 of 45 Document 1

 

 

33. During the course of the investigation, case agents learned that Jason Malkin also
participated in the operation logistics of the DTO as set forth below.

34. ` ln November 2017, Lev Reys recruited the Cl to move into and reside at a stash
location in Germantown, l\/ID. The Cl met Lev Reys through a mutual associate, Fredric Birault,
both of whom the Cl knew to reside in CA. Birault had advised the Cl that Reys was looking for
someone to assist in the organization’s interstate marijuana trafficking organization and oversee
the marijuana stash and off load locations in MD, and Reys would pay the individual for those
duties. Birault stated he declined the offer as Birault did not wish to move to MD. Reys advised
the Cl that a coconspirator named “Scotty,” subsequently identified by law enforcement as Scott
Jungwirth, had occupied the l\/lD stash house just before the CI. Reys stated Jungwirth had been
tasked with the same duties as the CI, but Jungwirth no longer occupied the stash house. Jungwirth
had a quantity of marijuana shipped or delivered to the stash house. Having the marijuana shipped
to the stash house was against the rules of the organization The organization required that the
location of the stash house be kept secret; mailings to the stash house were not allowed to maintain
the integrity of the organizations’ use of the location as a stash house.

35 . According to the Cl, the semi~tractor trailer shipments of marijuana that arrived
from CA were off loaded from hidden compartments in the trailer at a hangar in Hagerstown, MD.
Two locked large steel construction bins in the hangar were used to store marijuana when the
trailers were picked up.

36. The marijuana was then transported for re-packaging and distribution at the stash
house in Germantown, l\/lD. The Cl was responsible for oversight of the shipments of marijuana

upon their arrival in MD by keeping accurate counts of the weights of marijuana that were shipped

10

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 11 of 45 Document 1

 

 

to the hangar and processed at the stash house.

37. The Cl was in charge of the inventory of the bags in the hangar and upon obtaining
quantities of marijuana the Cl resealed and renumbered the bags with the current accurate count
of the bags/pounds The marijuana was packaged in mylar bags and vacuum sealed bags inside
black plastic construction bags.

38. The Cl was also responsible for collecting processing and packaging large

quantities of currency from various coconspirators that represented the proceeds from marijuana
sales.

39. After the Cl moved to the stash house in Germantown, l\/ID just before
fhanksgiving 2017, Reys took the Cl shopping for house supplies and food at a Wal-Mart near
Germantown. A day or two later, Reys and the CI went to CubeSmart in Gaithersburg where an

interior storage unit, #4030, was rented. Reys told the CI to put the rental in the Cl's `name, and
Reys paid for the rental. Reys then purchased a Rigid steel construction bin. Reys and the CI
transported it to CubeSmart and put it in the storage unit. Reys provided the Cl with the spare keys
for the storage unit lock and two padlocks that he put on the construction bin.

40. According to the Cl, the storage unit and bin were used for storing the U.S. currency
that the DTO accumulated through its marijuana sales before it was transferred to the hangar. At
the hangar, the cash was loaded into hidden compartments in the semi-trailers for transport to CA.

41. The DTO used hidden compartments in the semi-trailers to transport the marijuana
and marijuana proceeds The trailer transporting marijuana from CA to MD contained what
appeared to be lumber stacks, but the lumber stacks were hollowed out on the inside with the top

layer hinged so that the entire compartment could be accessed. The other trailer, which transported

11

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 12 of 45 Document 1

 

 

 

 

' the currency back to CA, contained a fake movie production set with equipment inside, restrooms,
generators, and other similar detailing Currency was hidden in a large steel Rigid construction
bin in the front of the trailer, which area could only be easily accessed by crawling under the
generator mounted near the rear trailer door and over other equipment

42. The truck drivers hauling the trailers allegedly did not know that they were
transporting either marijuana or money. Reys stated that they would never use the same driver
more than once.

43. The Cl observed approximately 30-40 black plastic construction bags within the
fake lumber stacks and each construction bag normally contained six to eight mylar bags, each of
which generally contained five pounds of marijuana The Cl stated that the shipments from CA
contained approximately 1,200-1,600 pounds per shipment

44. The CI was present at the hangar on approximately four occasions when semi~
trailers were delivered or taken out, and Reys was present on two occasions

45 . On approximately three other occasions, the Cl went to the hangar alone with
instructions from Jacobs to bring back five to six contractor bags of marijuana to the l\/ID stash
house.

46. The Cl identified Josef Habib as a Milwaukee based distributor for the DTO. The
Cl had obtained large quantities of U.S. currency from Habib, which the Cl then transported back
to MD.

47. The Cl first met Habib when Jacobs and Reys directed the Cl to fly to Milwaukee.
The CI flew tol\/lilwaukee on Southwest Airlines from Baltimore and the Cl rented a car, believed

to be from Enterprise. The Cl was directed to contact and meet with "Joe." The Cl subsequently

12

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 13 of 45 Document 1

 

 

met Habib by Hamburger Mary’s in Milwaukee. Habib delivered money to the Cl, and the Cl
observed that Habib drove a black car. The CI then drove the money to the stash house in
Germantown, MD. On another occasion, the Cl met Habib at the stash house in MD.

48. The Cl identified Lev Reys as a close associate of Robert Malkin. The CI stated
Reys’ role in the DTO was overseeing transportation of the shipments of marijuana from CA to
MD and other locations The Cl stated Reys has told the Cl that Reys’ goal is to accumulate
numerous properties in the Pittsburgh, PA area utilizing marijuana distribution proceeds and then
accumulate further wealth through ownership and rental of the properties l

49. The Cl identified an individual named Seth, subsequently identified as Seth Jacobs,
as a main l\/ID/Virginia based distributor for the DTO who frequented the stash house in l\/ID and
oversaw a daily worker at the stash house.

5 0. The Cl retained receipts from the Cl’s trips which the Cl then provided to Jacobs
Jacobs reimbursed the Cl with cash for the Cl’s drug-related expenses

51. The Cl also identified an individual named Alae/E_lae subsequently identified as
Alae Arbi, and an individual named Nash, subsequently identified as Nahom Hagos, as individuals
that frequented the stash house in Germantown, MD and obtained multi-pound quantities of
marijuana weekly, which Arbi and Hagos sold in the MD/Virginia/Washington D.C. areas on

behalf of the DTO.

52. Arbi normally came to the stash house with Seth Jacobs and ran errands for him.-

Arbi also ran a marijuana delivery service for Jacobs in the Washington, D.C. area Jacobs and
Arbi had a business name on Weed Maps, an app that each of them had installed on their cell

phones Arbi also came to the stash house at night to smoke marijuana

13

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 14 of 45 Document 1

 

 

 

53. On average, Hagos came to the stash house every few days, sometimes multiple
days in a row, and the Cl overheard Hagos telling a stash house worker that Hagos needed 40 units
of something a few units of something else, which the CI knew to be Hagos obtaining pounds of
different strains of marijuana

54. The Cl identified the Cl’s two cellular telephone numbers The Cl also stated that
a cellular telephone that the Cl had left at the stash house in MD had been provided to the Cl by
Lev Reys in November 2017 as a cellular telephone number to utilize for contacting coconspirators
in the DTO. The Cl had changed cellular telephones due to issues with service.

55. Reys and Jacobs told the Cl that Jungwirth was an older white male. The Cl was
also told that Jungwirth, the individual previously performing the duties of the Cl, previously drove
the Toyota Highlander, and it was purchased as the transportation vehicle for Jungwirth.
Subsequently, this vehicle was provided to the Cl to use for deliveries and pickups, and other drug-
related duties

56. A check on the title history of the Toyota Highlander revealed that it had been titled
in the name Scott Jungwirth, 2014 J ewell Ln., Redding, CA on August 1, 2017. The vehicle title
was then transferred into the name of the Cl on November 21, 2017. -

57. The CI stated that on the day of Habib’s arrest, Reys first directed the Cl to stop at
another stash location in l\/lilwaukee, which the Cl identified as 7992 N. 107th St., #6 Milwaukee.
Prior to the Cl’s departure from Germantown, MD, Reys had given the Cl a set of keys for the
apartment Reys directed the Cl to take the marijuana from the 107th Street location and deliver
it to Habib. The Cl estimated there were approximately 300 pounds of marijuana at the stash house

on 107th street.

14

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 15 of 45 Document 1

 

 

5 8. The CI then took the marijuana to Habib at the 4100 W. Hillcrest Dr. location.

Habib examined the different strains of marijuana and took approximately 140 pounds of the

marijuana but left the Cl with the remaining amount Habib also put the bags and boxes containing
the U.S. currency in the Highlander for the Cl to take back to MD.

59. The Cl was uncertain about what to do with the marijuana as the Cl had never

j driven marijuana that had already been delivered to another city back to the l\/ID stash house. The »

Cl attempted to contact Jacobs and Reys via the Telegram app they utilized on their cellphones,

but neither answered

C. Continuing Investigation

60. On January 9, 2018, case agents conducted a consent search at 7992 N. 107th St.,
#6, Milwaukee, Wl. Law enforcement observed that no one resided in the apartment ltems
observed and seized included plug-in air fresheners, a box of rubber gloves, and loose locksets for
doors The air fresheners were the same type as what had been observed at the stash house at 4100
Hillcrest Dr., #207.

61. Records received from the property management company for 7992 N. 107th St.,
#6, Milwaukee revealed that the rental application was in the name Fredric Birault, 23 907
Windward Ln., Valencia, CA with an application date of September 20, 2017 and rental date
starting October 20, 2017. An email address of larrygoeshardaf@gmail.com was provided along
with a verification of income letter from a Larry Peterson, telephone number 818~299-0267, email
address larrygoeshardaf@gmail.com, stating that Birault was employed by Oasis Management,
Beverly Hills, CA as a property manager since 2012. The telephone number and email address

are known to be used by ReyS.

15

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 16 of 45 Document 1

 

 

62. ` On January 9, 2018, law enforcement from Montgomery County Sheriff’ s
Department executed a search warrant at the stash house in Germantown, MD based upon the
information developed in this investigation A search of the residence revealed evidence consistent
with the information provided by the Cl that the residence served as a stash location for the
marijuana distribution organization Law enforcement recovered thousands of unused vacuum
sealed bags, marijuana remnants, a money counter, latex gloves, and the cellular telephone
provided by Reys" that the Cl identified as located at the stash house.

63. ln January 2018, case agents traveled to MD with the Cl and conducted a follow-
up consent search at the stash house located in Germantown, MD utilizing the Cl’s keys At that
time, law enforcement seized additional items, including a crumpled Burke & Herbert Bank ATM
debit card receipt dated December 10, 2017 from a branch at 6210 lnterparcel Rd., Alexandria,
VA from the basement, and paid parking stub, dated December 20, 2017, from a parking garage
in Washington D.C. from the garbage y

64. Bank records and parking management company records received via subpoena
revealed that the debit card receipt corresponded to a bank account of Alae Arbi. The parking stub
receipt was parking paid for using a credit card issued to Nahom Hagos

65. A review of records received from Burke & Herbert Bank reveal that the debit card
ATM withdrawal receipt seized from the “stash house” in Germantown, MD, is tied to checking
account number *4043, in the name of Alae Arbi of 7507 Shirley Hunter Way, Alexandria,
Virginia 22315.

66. Records received from Burke & Herbert Bank reveal that the debit card used f_or
the charge on the parking stub receipt seized from the "‘stash house” in Germantown, MD, is a

16

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 17 of 45 Document 1

 

 

match to a debit card for a checking account *1403, in the name of Nahom Hagos of 7704 Ousley
Place, Alexandria, Virginia 22315. `

67. Law enforcement also conducted consent searches at the CubeSmart storage unit in
Gaithersburg, MD and the rented warehouse hangar in Hagerstown, MD.

68. Upon searching the storage unit, the special agents observed a Rigid steel
construction bin inside the unit, which was padlocked. A set of keys recovered from the stash
house in Germantown, l\/lD opened the locks on the bin. The bin was empty.

69. A review of surveillance video received from CubeSmart showed Reys and the Cl
entering the storage unit in November 2017 on the day of the initial rental and a few days later.
Both are observed on video unloading the Rigid steel construction bin from the Toyota Highlander
and taking it inside the storage unit.

70. Upon searching the warehouse hangar, a tractor-trailer was observed parked inside.
The interior of the trailer contained two false lumber and plywood stacks The top layer of false
lumber was hinged on each stack, which revealed empty hollowed out compartments There were
also two additional Rigid steel construction bins in the warehouse hangar.

71. A check onthe CA license plate on the trailer in the hangar revealed that the trailer
was registered to Fredric Birault, at 23 907 Windward Ln., Valencia, CA.

72. Subpoenaed records were obtained from World Wide Freight Carrier, LLC. On
April 9, 2018, Robert Malkin, from email address bobmalkin@gmail.com, communicated with
an employee at World Wide Freight Carrier regarding “Trailer pick up.” Robert Malkin requested
“pick up” at “18238 shoalwater rd 21742,” which case agents know is the address for the
warehouse hanger previously identified by the Cl, and examined by case agents Robert'Malkin

17

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 18 of 45 Document 1

 

 

 

provided a delivery address of “25 09 N. Ventura Avenue, Ventura 93 001 .” The shipping rate was
listed as $4,895.00.

73. Rental documents obtained for the stash house in Germantown,v MD revealed that y
the residence was rented by Robert Malkin in July 2017. Rental documents for the warehouse
hangar revealed that it was also rented by Robert Malkin in September 2017.

74. During the week of January 8, 2018, an attorney contacted law enforcement and
advised that an individual who identified himself by the name of “Seth” had contacted the attorney
regarding the Cl and inquired as to the attorney representing the Cl. The attorney provided the
telephone number that “Seth” called from as a “707” area code number. The Cl stated the Cl
doesn’t know any other individuals named Seth other than Seth Jacobs. The Cl suspected that
Jacobs was the individual that called the attorney because Reys had told the CI in the past that if
the CI was ever arrested that the organization would obtain an attorney for the Cl.

75. On July 24, 2018, United States l\/lagistrate Judge Charles F. Eick in the _Central
District of California signed search warrants for multiple residences and locations including the
residences of Robert Malkin at 5245 Neptune Square, Oxnard, CA; Sydney Malkin at 11756
Ventura Boulevard. Ojai, CA; and Lev Reys at 12203 Hartsook Street, Valley Village, CA and
247 3rd Avenue, Venice, CA. A warrant was also signed for Lev Reys’ Safety Deposit Box held
at U..S Private Vaults, lnc. located in Beverly Hills, CA.

76. On July 25, 2018, law enforcement executed the search warrants ltems seized from
the residence of Robert Malkin included in excess of $220,000 in cash, and seized from the
residence of Sydney Malkin was in excess of $60,000 in cash and 60 one-ounce gold coins
Sydney Malkin stated she was safekeeping the cash and coins at her residence for her father, Robert

18

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 19 of 45 Document 1

 

 

 

Malkin Also seized from Sydney Malkin’s safety deposit box, pursuant to a search warrant, were
84 one-ounce gold coins ltems seized from the residences of Lev Reys included in excess of
$30,000, and seized from Lev Reys’ safety deposit box was in excess of $742,000.

77. Additionally, on July 24, 2018, United States Magistrate Judge William E. Duffin
signed seizure warrants for two CitiBank accounts held in the name of or associated with Lev

Reys, which resulted in the seizure of in excess of 8198,000.
D. l DT()’s Methods of Communication

78. The Cl identified various telephone numbers and usemames of the coconspirators
from an encrypted cellular telephone application called Telegram. This application allowed the
coconspirators to contact one another to avoid detection from law enforcement because it provided
a “secret cha ” feature. The CI stated that the usemames the coconspirators utilized in the app were
fictitious names that the various coconspirators had chosen The Cl stated all of the known
individuals primarily used the secret chat and voice calling on the Telegram app. The individuals
. whom the Cl identified also frequently changed cellular telephone numbers to avoid detection by
law enforcement The Cl knew Jacobs carried three cellphones at a time, and Reys used more than
one cellphone.

79. Law enforcement reviewed the cellular telephone of the Cl. and the "felegram app
on the yCl’s cellular telephone The Cl identified the following names and Telegram app contacts:
a name of Joe with a fictitious name of Steven Trace and username @Ralfy434, Telegram app
telephone number 414-888-0646 as the contact information for JosefHabib; the name Larry Peters
and username @LarryPeters, Telegram app telephone number 818-299-0267 as the contact

information for Lev Reys; a name Alle»with no telegram telephone number saved as the username

19

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 20 of 45 Document 1

 

 

for Arbi; a name “Ben,” whom the Cl identified as a daily stash house worker, with a fictitious
name of @timwilliams (a/k/a Paul Ramon) with no telephone number saved as “Ben;” the name
Bob with username name BM with no telephone number saved as Robert Malkin; and the name
Seth with the fictitious username Rick Orozco as the username of Jacobs.

80. Outgoing calls were observed to the Telegram usemames of Reys and Jacobs
during the time period after the Cl left Habib’s 4100 W. Hillcrest Dr. stash location on January 7,
201 8.

81. There were also numerous secret chats between the Cl and the other referenced user
names

82. Law enforcement also observed numerous pictures time stamped December 21,
2017, of notebook pages containing handwritten notations of abbreviated names of marijuana
strains with numbers next to the abbreviations on the Cl’s phone The Cl stated that they were
pictures taken by the Cl that the Cl then sent to Reys and Jacobs documenting the pounds of various
types of marijuana that was remaining on that date at the hangar. The CI had been directed to pick
up a quantity of marijuana at the hangar and bring it back to the stash house in Germantown, MD.

83. On January 25 , 2018, law enforcement obtained search warrants from the
Honorable Magistrate Judge William E. Duffin for the two cellular telephones of Habib, 414-888-
1856 and 5 71-639-15 82. A review of the telephones revealed contacts in Telegram with'a name
entered as Bdigi, telephone number 805-279-53 93 (known to be the telephone number of Robert
Malkin), and encrypted conversations between that number and Habib’s cellular telephone
Additional telegram usernames were Paul Ramon with username @Timwilliams (ld’ed by the CI
as the individual “Ben,” whom the Cl identified as a daily Maryland stash house worker) with calls

20

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 21 of 45 Document 1

 

between the two.

84. Law enforcement also observed numerous chats and secret chats between Habib’s
cell phone and other unidentifiable uernames on the Telegram app. Some of the chats contain
pictures of notebook pages depicting handwritten drug ledgers, including various marijuana strains
with numerical amounts and pages containing monetary amounts, including pages titled “Milw.
lnventory,” and D.C. lnventory with dollar amounts over $1,000,000. Some of these chats were
with Paul Ramon.

85 . Database checks on the telephone number 805-279-5393 revealed the telephone
number is listed to Robert Malkin Further records obtained through subpoenaed documents
related to rental locations, banking and other records revealed Robert Malkin uses telephone
number 805-279-5393.

E. Financial and Travel Information

Financial Information

102. Robert Malkin operates Malkin Properties LLC and database checks reveal that
Malkin Properties manages and sells properties in southern CA and Pittsburgh, PA areas Database
checks further reveal that Sydney Malkin is the Chief Executive Officer (“CEO”) for both Malkin
Properties, lnc. and Malkin Properties, LLC. On July 25 , 2018, Sydney Malkin was interviewed
at which time she stated that she owned Malkin Properties, lnc., but that Malkin Properties, LLC
belonged to her father, Robery Malkin

103. A check through property ownership databases and subpoenaed records revealed
that Lev Reys purchased four properties in Pittsburgh, PA in June and July 2015, three from Robert
Malkin, and one from his son Andrew Malkin

21

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 22 of 45 Document 1

 

 

 

104. On or about May 23, 2017, Robert Malkin purchased a property at 840 l\/laple Lane
iri Garberville, CA in the name of ROBERT K. MALKIN & ASSOCIATES, INC. for
$220,000. No mortgage was located for the property. REYS has traveled to Garberville on at least
September 15, 2017, September 24, 2017, and October 6, 2017, as per his credit card transactions
Subpoenaed documents have also placed Jason Malkin and Scott Jungwirth in Garberville.

105. Subpoenaed bank and other financial accounts revealed that Robert Malkin
established a credit card through Capital One Bank for use by Jason Malkin (hereinafter referred
to as “the Jason Malkin card”) and Scott Jungwirth (hereinafter referred to as the “Scott Jungwirth
card”) to cover expenses associated with the marijuana distribution activities; i.e.: Bob Malkin
appears to be the primary account holder, with Jason Malkin and Scott Jungwirth being authorized
users on the account.

a. The, “Account lnformation Sheet” for Jungwirth lists his email as
“bobmalkin@gmail.com.”

b. The address appearing on the monthly statements lis: ROBERT K.
l\/IALKIN, STE 101-545, 226 W. Ojai Ave., Ojai, CA 93023.

c. Most of the payments against the account balances are listed under Robert
Malkin’s name

106. Consistent with other financial transactions conducted by DTO members, the
payments against the account balances were made with currency equivalents; i.e., money orders,
whose purchases appear to have been structured to avoid the need to provide identification to the
seller of the money orders Most of these money orders list Robert Malkin as the purchaser of the

money orders and the handwriting appears similar on most of the money orders Records of some

22

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 23 of 45 Document 1

 

 

of the money orders were found in Sydney Malkin’s residence when it was searched on luly 25 , l

201 8.

107. The first known transaction on the lason Malkin card occurred on September 13,
2016.for a flight in the name Jason Malkin from Los Angeles to Washington D.C. lt is noted that
an expenditure on another account of Robert Malkin showed expenditure for a flight in the name
Robert Malkin from Los Angeles to Baltimore on September 12, 2016.

108. Jason Malkin incurred travel expenses associated with the cities of Garberville, CA;
Milwaukee, Wl; Pittsburgh, PA; Germantown, MD; etc. These expenses were most prevalent
from September 2016 through July 2017, but others existed

109. Scott lungwirth initially incurred expenses on the Scott lungwirth card, associated
with Redding and Garberville, CA; however, he began incurring more expenditures associated
with l\/lD beginning in August 2017, which corresponds to the luly 2017 move-in date of the
Germantown, l\/lD stash house Some of his expenditures include large-value vehicle rentals
consistent with driving across the country.

110. Credit card expenditures became minimal beginning in lanuary 2018, which
corresponds to Habib’s arrest 1

111. As late as April 4, 2018, Sydney Malkin used email address
_ malkinsydney@gmail.com to communicate with accountants at the accounting and tax
preparation firm of Bratton, l\/lcl\/lorrow & Associates. Using malkinsydney@gmail.com,
Sydney Malkin responded to a question by the accountant regarding a $66,400 deposit into one of
Bob Malkin’s bank accounts which was not recorded in the Malkin’s accounting records
(Quickbooks), as it should have been Via malkinsydney@gmail.coin, Sydney Malkin stated: “lt

23

Case`2:18-mj-00131-DE.] Filed11/20/18 Page 24 of45 Documentl

 

 

 

 

is the payoff [of] the Woodford Note, however l do not see it in the chart of Accounts [; i.e., the
‘ loan was not recorded in Quickbooks]. lt was [a] purchase that he did with l\/l[] S[] [sic] ~ they
bought it 50/50 but Bob paid for it and M[] did the rehab work. Bob did a Note for $66,400 in
exchanged [sic] to sell his 5 0% to Mike.” The accountant then asked whether Bob Malkin bought
the “50% share for $66,400,” and Syndney Malkin replied via malkinsydney@gmail.com, “The
full 100% was purchased for the $66,400 Note.” Based on their training, experience, and
familiarity with this investigation, case agents believe that as the CEO of Malkin Properties lnc.
and Malkin Properties LLC, Sydney Malkin used her email address of
malkinsydney@gmail.com to conduct business operations including to further conceal her
father’s drug proceeds

112. A review of Robert Malkin’s Chase Bank checking account *0404 revealed the
following:

a. Six checks made payable to World-Wide Freight, 2115 Stein Dr., Suite

304, Chattanooga, Tennessee were drawn against Robert l\/lALKlN’s account #0404. These checks
were dated from December2, 2015 and luly 13, 2017; and ranged in amounts from $3,900 to
$4,900. The l\/lemo section on check number 9775, dated August 2, 2016, states “COD Payment-
Santa Paula CA-l\/ID”. (Note: Lev REYS’ telephone tolls reveal that lReys was in contact with
423-76()-4300, listing to Worldwide Freight’s Carrier Division,2115 Stein Dr. Suite 304
Chattanooga, Tennessee.)

113. A review of Lev Reys Citibank checking and credit card accounts both personal
accounts in his name and business accounts for limited liability corporations (ROl,Propenies PlT
LLC, ROl PROPS JAX LLC), all having a mailing address of 12203 Hartsook St., Valley Village,

24

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 25 of 45 Document 1

 

 

 

CA, revealed the following:

a Reys checking account *4331 showed 3 money order deposits in 2015
totaling $3000, 2 in 2016 totaling $5600 and 50 in 2017 totaling $47,015. Of the 50 in 2017, 3
listed the alleged purchaser as “Robert Malcom” totaling $2800 and 10 with “Robert/Bob l\/lalkin”
totaling 89800.

b. The “post office #” appearing on most of the money orders reveals that they
were purchased in the greater Los Angeles CA area However, there is one significant exception;
i.e., the $1,000 money order deposited into Reys’ account on November 14, 2017`was purchased
at post office # 53007 on November 9, 2017, which is in the greater l\/lilwaukee, Wl area Reys’
C'itiBank credit card #2764 transactions reveal that card was used in the Milwaukee, Wl area on
that date

c. The deposited money orders appear to have the same, or very similar, hand-
printing, in that the printing bears a back-slanted tilt. A visual comparison of the hand-printing on
the money orders to that found on the signature cards for Lev Reys’ business checking accounts at
CitiBank; i.e., ROI PROPS PlT, LLC and ROl PROPS JAX, LLC, reveals significant similarities
Also, most of the money orders indicate the proceeds were “loans” or “loan repayments” Thus

it appears that Reys may have been attempting to launder currency through his checking account

by (1) using currency to purchase the money orders recording nominee names as the persons who

purchased the money orders and provided them to REYS, and (3) depositing those money orders
into REYS’ checking account; thereby attempting to conceal the nature, source, ownership, or
control of the proceeds

d Deposited items into the checking account included 6 deposits totaling

25

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 26 of 45 Document 1

 

 

 

$39,890 between February 2015 and October 2017 from businesses owned by Robert Malkin
(Fresno Valley Partners LLC, Robert K. Malkin & Associates lnc., and Malkin Properties LLC),

with the largest deposit being $35,000 on May 28, 2016._

e. Withdrawals from the checking account included 10 totaling $91,682.02`

between lune 2015 and September 2017 payable to businesses of Robert Malkin (l\/lalkin
Properties, Robert K. Malkin & Associates lnc., Malkin Properties lnc.) and l to Malkin’s son,
Andrew Malkin

f. Nearly all of these transactions between Reys and the business of Robert
Malkin were associated with real properties in the Pittsburgh, PA area The four transactions
taking place on or about lurie 8, 2015 indicate that Lev REYS purchased four real properties from
the MALKINS at a cost of approximately $88,000. These transactions were preceded by two
currency deposits of $4,000 each/and a 810,000* “loan” from Alice Reys.

g Similarly, a $4,500 payment by Reys to TD Ameritrade on April 15, 2015
as an lRA Deposit was preceded by $3,710 currency deposit

h. Reys Citibank credit card *2764 obtained in 2017 revealed that the monthly
q payments were most likely paid utilizing money orders as they were not traceable to any of Reys
checking accounts and the balances were paid in multiple transactions i.e. $3 05 8.23 payment in
September 2017 paid with two 81000 payments one $500 payment and one 8558.23 payment, a
84000 payment in October 2017 paid with four payments of $1000 and a $5565.34 payment in
November 2017 paid with five $1000 payments and one $655.34 payment

i. The credit card transaction for *2764 also showed multiple travels related

to this marijuana trafficking conspiracy

26

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 27 of 45 Document 1

 

 

j. One trip occurring September 15-23, 2017 showed travel to Garberville,
CA, (9/15/17) back to Los Angeles (9/17~9/18/17), flight to l\/lilwaukee with rental car in t
Milwaukee (9/21/17), flight to Baltimore with rental car (9/22/17), and flight to Los Angeles
(9/23/17). This trip coincided with time period of rental application at stash location at 4100 W.
Hillcrest in Milwaukee.

k. Two trips to Garberville (9/24/ 17 and 10/4-10/6/17) with flight from Los
Angeles to San Francisco and return flight on same day (9/24/17) with gas station expenses in
Garberville on that date and 2 night hotel stay (10/4-10/6/17) in Garberville, with associated travel
expenses back to Los Angeles on 10/6-10/7/17).

l. A trip to l\/lD (9/28/10/2/17) with flight to Baltimore and return flight
expense indicated

m. A trip to PA with hotel stay and rental car charges (10/10-10/12/17), a hotel
charge in Hagerstown, l\/lD (10/11/17), flight from P.ittsburgh to Baltimore with rental car and

hotel stay (10/13/17), and possible 2 return flights charged Baltimore to Los Angeles (10/14/17).

n A trip to Chicago/l\/lilwaukee (10/18-10/19/17) with flight from Los
Angeles to Chicago with rental car (10/18/17) and two charged return flights from Chicago to Los
Angeles (one flight for 10/19/17 & the other 10/20/17). On October 20, 2017, Milwaukee area
charges exist This trip coincides with the rental start date at the stash location at 4100 W. Hillcrest
Dr., Milwaukee, Wl. y v

o. A trip to Garberville, Milwaukee, and l\/lD (11/1-11/11/17) with rental car
in San Francisco (11/1/17), 2 hotel charges in Garberville with dates of stays for the separate
charges of(11/1-11/6/17) and the other (11/4-11/6/17), charges iri Los Angeles (11/5/17), a flight

from Los Angeles to Chicago with rental car (11/8/17), the Home Depot charge in Milwaukee
27

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 28 of 45 Document 1

 

 

 

(11/9/17), and flight from Chicago to Baltimore (11/11/17). This trip coincides with the stash
location rental at 7992 N. 107th St. #6, Milwaukee, Wl.

Travel Inf`ormation

114. The flight, rental car, financial information, and cellular call and location data
establish the DTO’s known travels in furtherance of the conspiracy to include travel to Los
Angeles San Francisco, Sacramento and Garberville, CA, Milwaukee, Wl, l\/lD, and Washington
D.C.

115. The airport in San Francisco is the last major airport in closest proximity to the
Garberville/Humboldt County area of northern CA. ln addition, Sacramentoj CA is known as a
maj or trucking/shipping location for shipments of marijuana emanating from northern CA.

l 116. A review of received subpoenaed airline flight records and rental vehicle records
revealed the following: j
a. Habib flew 21 times from the MD area in 2015 and 2016 with 15 flights to
San Francisco, 3 to Sacramento, and 3 to Los Angeles. Approximately 7 flights did not have
corresponding outbound/inbound flights most being flights occurring from Baltimore to San
Francisco. ln 2017, Habib flew 17 times most departing from‘l\/lilwaukee with 1 flight to San
Francisco, 9 to Sacramento, 3 to Los Angeles, and 4 flights to Washington DC. Two flights did
not have corresponding outbound/inbound flights one flight from Milwaukee to Washington D.C.
and one from Los Angeles to Milwaukee. 4.
b. Approximately 18 of Habib’s airfares were paid by Seth lacobs, including
4 when Habib flew with other individuals and 15 times that Jacobs flew with Habib, all of which

occurred in 2015 and 2016.
28

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 29 of 45 Document 1

 

 

 

c. One of the airfares paid for by lacobs was for Habib, Arbi, and a third
individual, and one of Habib’s flights was paid for by Hagos

d. lacobs had 11 flights in 2015/2016 from the MD area with 9 flights to San
Francisco and 2 to Los Angeles. Five flights to San Francisco had no located corresponding return
flight

e. Omar~ had one flight in 2016 with Habib from MD to San Francisco.

f. lungwirth had one flight from San Francisco to Los Angeles in 2016 and
one flight from Redding, CA to Baltimore in 2017.

g Reys had 14 flights in 2017 with 8 to Washington D.C./Baltimore, 1 to San
Francisco, and 5 to Milwaukee/Chicago, all of which occurred between `September 2017 and
lanuary 2018.

h. Robert Malkin had 6 flights in 2016 with 5 to Washington D.C./Baltimore
and 1 to Sacramento. ln 2017, Malkin had 11 flights with 3 to Washington D.C./Baltimore, 4 to
Milwaukee/Chicago, 1 to San Francisco, and 3 to Sacramento. Most of Malkin’s flights originated
from the Los Angeles area of Las Vegas and approximately 3 had no corresponding return flights
including 2 in September 2016 when Malkin flew to Baltimore and one in August 2017 when he
flew to Milwaukee.

120. Rental vehicle records obtained revealed the following

a Habib had 8 rentals all occurring in 2015, with 4 rented in San Francisco
and returned in Alexandria, Virginia, 1 in San Francisco returned in Reno Nevada, 1 iri Reno and
returned in Washington D.C., and 1 rented and returned in Reno.

b. lacobs had 7 rentals all in 2016, with 5 rented and returned in San Francisco

29

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 30 of 45 Document 1

 

 

 

and 2 rented and returned in Sacramento.

c. Reys had 14 in 2017, with 2 in Milwaukee, 10 in Baltimore, and 2 in
Chicago all of which were returned to the same city as rented and one rented and returned in 2018
in Baltimore

d lason Malkin had 15 in 2017, 7 in Milwaukee with 6 returned in Milwaukee
and l returned in Pittsburgh, 2 in Pittsburgh that were returned in Baltimore, 1 in Chicago that was
returned in Pittsburgh, and 5 rented and returned in Baltimore For each rental, Jason Malkin was
listed as the renter, and on-file for each rental was his driver’s license land cellular telephone
number 310-948-4015, a number law enforcement knowns lason Malkin to currently use;

e. Hagos had 3 in 2016, lfrom Milwaukee, 1 in Washington D.C., and 1 in
Sterling, Virginia, all of which were returned to the same cities in 2018, Hagos also had 1 which
was rented and returned in Washington D.C.

f. Jungwirth had 1 rental in 2016 in Redding and 2 in 2017 in Baltimore and
Sacramento, all returned to the same cities

g. Robert Malkin had 7 in 2016 with 4 in Baltimore/Washington D.C., l in
Redding; and 2 in Sacramento, all of which were returned to the same cities except 1 from
Sacramento returned to Los Angeles; in 2017, Malkin rented 17, 2 in Milwaukee, 6 in Sacramento,
and 9 in Baltimore/Washington D.C. All were returned to the same cities except 3 from
Sacramento had 2 returns in San Francisco and 1 in Los Angeles; in 2018 Malkin had 3, with 2 in
Sacramento and 1 in San Francisco, all returned to the same cities

121. On at least eight different occasions between January 2017 and September 2017,

Robert Malkin and lason Malkin incurred expenses for airline flights and/or rented vehicles in

30

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 31 of 45 Document 1

 

 

Milwaukee. Some of those rentals coincided with the stash house rental time periods in
Milwaukee. For example, on February 25, 2017, the lason Malkin card incurred an rental car
expense in Milwaukee, Wl. The following day, on February 26, 2017, the Jason Malkin card
incurred an expense for lason Malkin to fly from Los Angeles CA to Milwaukee, Wl. Gn
February 28, 2017, the rental application in the name of Robert K. Malkin for the Ravinia Drive
stash house in Greenfield, Wl, as well as proof of Robert Malkin’s income, were submitted through
bobmalkin@gniail.com. On March 1, 2017, the Jason Malkin card incurred another rental
vehicle expense in Milwaukee, Wl. Also on March 1, 2017, Habib flew from Milwaukee, Wl to
Sacramento, CA, a transportation hub for the shipment of marijuana in northern CA. Also on
March 1, 2017, Robert l\/lalkin rented a vehicle in Sacramento and returned it one day later, which
coincided with Habib’s departure from Sacramento back to Milwaukee.

122. On numerous other occasions in 2017, Lev Reys, Robert l\/lalkin, lason Malkin,
and Scott Jungwirth rented vehicles in Baltimore, MD.

123. lt is noted that the airports in Washington D.C. and Baltimore, MD are the same
proximate distance from`the stash house in Germantown, l\/lD and the warehouse hangar in
Hagerstown, MD. The Cl also advised that the defendants would utilize either airport when they
traveled to MD.

124. On October 6-8, 2016, expenditures on the Robert Malkin credit card issued to
Jason l\/lalkin were incurred at a hotel in Garberville. lt is noted that Habib and lacobs flew from
Baltimore to Los Angeles on October 7, 2016.

125. ln November 2016, Robert Malkin incurred expenses for a flight in his name from
Los Angeles to Pittsburgh, PA and a rental car in Pittsburgh, which Malkin returned in l\/liami,

31

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 32 of 45 Document 1

 

Florida on November 19, 2016. On November 19, 2016, Habib and another individual flew to
Miami and returned on November 19. On November 20, Robert Malkin incurred an expense for a
flight from Miami to Los Angeles

126. On December 6, 2016, Robert Malkin flew from the Los Angeles area to
Sacramento and rented a vehicle in Sacramento. On that same date, the credit card in the name

lason Malkin incurred expenses at a location in Sacramento and one in Redding. On December 6

and 7, the card in the name of Scott lungwirth incurred expenses in Redding. On December 7, .

Habib and lacobs flew from Baltimore to San Francisco, and Jacobs rented a vehicle in San
Francisco, which was returned on December 9. On December 8, the card in the name lason Malkin
incurred an expense for a flight in the name Robert l\/lalkin on December 11 and a flight for lason
Malkin from Los Angeles to Pittsburgh but thecard continued to incur expenses in northern CA
until December 12. On December 9, Habib and lacobs flew from San Francisco to Washington
D.C.

127. On January 9, 2017, Robert Malkin incurred an expense in Milwaukee and on
January 10, the card in the name Jason Malkin incurred expenses for a flight from Los_Angeles to
Milwaukee and a rental car with a return in Pittsburgh On lanuary 11, Robert Malkin rented a
vehicle in Pittsburgh and then flew from Pittsburgh to Los Angeles

128. On other dates in lanuary and February, 2017, the lason Malkin card incurred
expenses on 3 different occasions in Milwaukee. On one occasion, the lason Malkin card incurred
expenses chronologically: first in Milwaukee, then Germantown, l\/lD, then a return in Washington

D.C. of a vehicle rented in Milwaukee, and finally, an expense for a flight from Washington D.C.

to Los Angeles On February 3, 2017, Habib flew from Milwaukee to Washington D.C., and one

32

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 33 of 45 Document 1

 

 

 

day later, the lason Malkin card incurred expenses within the following week for a flight from Los
Angeles to Milwaukee with another rental vehicle expense

129. On luly 16, 2017, Robert Malkin rented a vehicle in Washington D.C., which he
did not return until luly 27, 2017. The Jason Malkin card incurred an expense on .luly 17, 2017
for a rental car from Milwaukee, with a return date o_f the same day, July 17, 2017, in Chicago, lL.
The following day, July 18, 2017, the Scott Jungwirth card incurred an expense to fly from
Redding, CA to Baltimore, MD, while the lason Malkin card incurred an expense to fly from
Baltimore, l\/lD to Los Angeles CA. This timeline coincides-with the luly 17, 2017 move-in date
for the stash house located in Germantown, MD, which was rented in the name of Robert l\/lalkin.
Based orr these records law enforcement believes that Robert Malkin, Jason Malkin, and Scott
Jungwirth were present in l\/lD to assist with establishing the Germantown stash house

130. A review of a Lev Reys credit card accounts including Citibank account
statements revealed that Reys flew to Milwaukee from Los Angeles on September 19, 2017, and
then from Milwaukee to Baltimore on September 22, 2017. Reys then flew from Baltimore, l\/lD
to Los Angeles on September 23, 2017. At the same time, Robert Malkin was also present in
Milwaukee. Historical cell-tower information placed Robert Malkin in Milwaukee from
September 19-21, 2017. A review of flight records revealed that on September 22, 2017, Robert
l\/lalkin traveled from Milwaukee to Baltimore - the same date that Reys flew to Baltimore

131. On November 8-9, 2017, Reys’ credit card also incurred charges from a Holiday
lnn hotel and Home Depot store in the Milwaukee area Records received from the Holiday lnn
revealed Reys rented a room the night of November 8 into November 9, 2017. A review of the

transaction receipt from horne Depot from November 9, 2017, revealed Reys purchased various

33

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 34 of 45 Document 1

 

 

household cleaning items and supplies including lockset(s), the same type of air fresheners
observed at 4100 W. Hillcrest #207 and 7992 N. 107th St., #6, and latex gloves

132. The charge card accounts and_airline records show a pattern in 2017 of Robert and
Jason l Malkin travels overlapping with believed shipments of marijuana from CA to
Milwaukee/MD and arrangements with Reys and Habib to establish the stash locations in
Milwaukee Wl and Germantown/Hagerstown, l\/lD.

133. On lune 4, 2017, Jacobs and Habib were stopped by the Milwaukee County
Sheriff s Department in a Nissan l\/laxima, known to be driven by Habib. Jacobs a rear passenger
in the vehicle, was issued a citation for possession of marijuana The report indicates there were
more occupants 'of the vehicle other than Habib and Jacobs but does not list their names or seating
positions The report stated lacobs’ address was 65 04 Osprey Point Ln., Alexandria, VA and that
his address was verified

134. Subpoenaed credit card and hotel records revealed Jacobs and flagos both having
incurred charges on credit cards in their names for lnterContinental Hotels in Milwaukee with
hotel records showing two rooms rented under the name Colin lacobs (Colin is middle name of
Seth C. lacobs) on December 12, 2016, and a room rented under the name Nahom Hagos for 2
nights December 12 and 13, 2016.

135. Omar traveled with Habib to northern CA on luly 24,2016; the flights were paid
for by Jacobs.

136. l Preservation letters were sent on behalf of the email addresses identified in
Attachments A-l. ln general, an email that is sent to a Google subscriber is stored in the
subscriber’s “mail box” on Google servers until the subscriber deletes the email. lf the subscriber

34

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 35 of 45 Document 1

 

 

 

does not delete the message, the message can remain on Google servers indefinitely Even if the
subscriber deletes the email, it may continue to be available on Google’s servers for a certain
period of time v
‘ 137. On Augsut 7, 2018, a federal grand jury sitting in the Eastern l)istrict of Wisconsin
returned a superseding indictment against Habib, Robert Malkin, Jacobs lason Malkin, Reys
Omar, l\/larkowski, Birault (drug conspiracy only), Jungwirth (drug conspiracy only), Arbi (drug
conspiracy only), Hagos (drug conspiracy only), and Cook (money laundering only), charging
them with the Subj ect Offenses
BACKGROUND CONCERNING lEMAIL

138. ln my training and experience, l have learned that Google provides a variety of on-
line services including electronic mail (“email”) access to the public. Google allows subscribers
to obtain email accounts at the domain name gmail.com, like the email accounts listed in
Attachments A1-3. Subscribers obtain an account by registering with Google. During the
registration process Google asks subscribers to provide basic personal information Therefore,
the computers of Google are likely to contain stored electronic communications (including
retrieved and unretrieved email) and information concerning subscribers and their use of Google
services such as account access information, email transaction information, and account
application information ln my training and experience, such information may constitute evidence
of the crimes under investigation because the information can be used to identify the account’s
user or users

139. A Google subscriber can also store with the provider files in addition to emails

such as address books contact or buddy lists calendar data, pictures (other than ones attached to

35

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 36 of 45 Document 1

 

 

 

 

emails), and other files on servers maintained and/or owned by Google. ln my training and
experience, evidence of who was using an email account may be found in address books contact
or buddy lists email in the account, and attachments to emails including pictures and files.

140. ln my training and experience, email providers generally ask their subscribers to
provide certain personal identifying information when registering for an email account Such
information can include the subscriber’s full name, physical address telephone numbers and other
identifiers, alternative email addresses and, for paying subscribers means and source of payment
(including any credit or bank account number). ln my training and experience, such information
may constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users Based on my training and my experience, l know that, even
if subscribers insert false information to conceal their identity, this information often provides
clues to their identity, location, or illicit activities

141 . ln my training and experience, email providers typically retain certain transactional
information about the creation and use of each account on their systems This information can
include the date on which the account was created, the length of service, records of log-in (i.e.,
rsession) times and durations the types of service utilized, the status of the account (including
whether the account is inactive or closed), the methods used to connect to the account (such as
logging into the account via the provider’s website), and other log files that reflect usage of the
account ln addition, email providers often have records of the lntemet Protocol address (“IP
address”) used to register the account and the lP addresses associated with particular logins to the

account Because every device that connects to the lntemet must use an lP address lP address

36

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 37 of 45 Document 1

 

 

information can help to identify which computers or other devices were used to access the email
account

142. ln my training and experience, in some cases email account users will
communicate directly with an email service provider about issues relating to the account, such as
technical problems billing inquiries or complaints from other users Email providers typically
retain records about such communications including records of contacts between the user and the
provider’s support services as well as records of any actions taken by the provider or user as a
result of the communications ln my training and experience such information may constitute
evidence of the crimes under investigation because the information can be used to identify the
account’s user or users

143. As explained herein, information stored in connection with an email account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion ln my training and experience, the

information stored in connection with an email account can indicate who has used or controlled
the account This “user attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence For example, email communications contacts
lists and images sent (and the data associated with the foregoing, such as date and time) may
indicate who used or controlled the account at a relevant time Further, information maintained
by the email provider can show how and when the account was accessed or used For example, as
described below, email providers typically log the lnternet Protocol (lP) addresses from which

users access the email account, along with the time and date of that access By determining the

37

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 38 of 45 Document 1

 

 

 

physical location associated with the logged lP addresses investigators can understand the
chronological and geographic context of the email account access and use relating to the crime
under investigation This geographic and timeline information may tend to either inculpate or
exculpate the account owner. Additionally, information stored at the user’s account may further
indicate the geographic location of the account user at a particular time (e. g., location information
integrated into an image or video sent via email). Last, stored electronic data may provide relevant
insight into the email account owner’s state of mind as it relates to the offense under investigation
For example, information iri the email account may indicate the owner’s motive and intent to
commit a crime (e.g., communications relating to the crime), or consciousness of guilt (e.g.,
deleting communications in an effort to conceal them from law enforcement).
CONCLUSION

144. Based on the above information, there is probable cause to believe that the email
accounts bobmalkin@gmail.com, larrygoeshardaf@gmail.com, and
malkinsydney@gmail.com possesses evidence regarding the Subject Offenses.
bobmalkin@gmail.com and larrygoeshardaf@gmail.com were used to correspond with the
v property manamgement company regarding two known locations utilized by Josef K. Habib in
Milwaukee, Wisconsin to further the DTO. Furthermore, there is probable cause to believe that
malkinsydney@gmail.com was used to conceal the nature, source, location, ownership, or control
of the proceeds derived from the Robert Malkin DTO by using the drug proceeds to purchase
business assets and pay business expenses

9. Based on the forgoing, l request that the Court issue the proposed search warrant

Because the warrant will be served on Google, who will then compile the requested records at a

38

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 39 of 45 Document 1

 

 

 

time convenient to it, reasonable cause exists to permit the execution of the requested warrant at

any time in the day or night

39

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 40 of 45 Document 1

 

 

 

ATTACHMENT A-l
Property to Be Searched
This warrant applies to information associated with bobmalkin@gmail.com, that is stored
at premises owned, maintained, controlled, or operated by Google, a company headquartered at

1600 Amphitheatre Parkway, Mountain View, California.

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 41 of 45 Document 1

 

 

 

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Google (the “Provider”)

To the extent that the information described in Attachinents Al-3 is within the possession,
custody, or control of the Provider, regardless of whether such information is stored, held or
maintained inside or outside of the United States and including any emails records files logs or
information that has been deleted but is still available to the Provider, or has been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is required to disclose the
following information to the government for the account listed in Attachments A1-3:

a. The contents of all emails associated with the account from January 1, 2017 to the
present date, including stored or preserved copies of emails sent to and from the account, draft
emails the source and destination addresses associated with each email, the date and time at which
each email was sent, and the size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical address telephone numbers and other identifiers records of session
times and durations the date on which the account was created, the length of service, the lP address
used to register the account, log-in lP addresses associated with session times and dates account
status alternative email addresses provided during registration, methods of connecting, log files
and means and source of payment (including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the

account, including address books contact and buddy lists calendar data, pictures and files;

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 42 of 45 Document 1

 

 

 

 

e. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of actions taken;

f. b All information available from Google Web & App Activity associated with the
account;

g All communications in whatever form, and other information from Google
llangouts associated with the account;

h. All information and documents from Google Docs associated with the account; and

i. , 'All files keys or other information necessary to decrypt any data produced in an
encrypted form, when available to Google.

j. For all information required to be disclosed pursuant to this warrant, the physical
location or locations where the information is stored

The Provider is hereby ordered to disclose the above information to the government within
fourteen days of the issuance of this warrant

I. Information to be seized by the government
All information described above in Section l that constitutes evidence and
instrumentalities of violations of the Subj ect Offenses including for the account listed on
Attachments A1-3, information pertaining to the following matters

a. The identity of the person(s) who created or used the account;

b. Electronic drug or money ledgers drug distribution or customer lists and related
identifying inforrnation, drug supplier lists (including names addresses phone numbers or any
other identifying information); correspondence notations logs receipts joumals books records
and other documents noting the price, quantity, and/or times when controlled substances were

obtained, transferred, sold, distributed, and/or concealed lists of customers and related identifying

2

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 43 of 45 Document 1

 

 

 

information; types amounts and prices of drugs trafficked as well as dates places and amounts
of specific transactions types amounts and prices of drugs trafficked as well as dates places and
amounts of specific transactions

c. Electronic telephone books address books telephone bills photographs letters
cables telegrams facsimiles personal notes e-mails documents and other items or lists reflecting
names addresses telephone numbers addresses and any communications regarding illegal
activities among and between members and associates involved in drug trafficking activities

d. Records items and documents stored on the accounts reflecting travel for the
purpose of participating in drug trafficking activities such as passports airline tickets bus tickets
vehicle rental receipts credit card receipts taxi cab receipts hotel and restaurant receipts canceled
checks maps and records of long distance calls reflecting travel;

e. Bank account records loan documents wire transfer records money order receipts
postal express mail envelopes UPS, FedEx, and other mail service receipts and records bank
statements checks credit card records safe deposit box records records and receipts and rental
agreements for storage facilities financial records and notes showing payment, receipt,
concealment, transfer, or movement of money generated from the sale of controlled substances or
financial transactions related to the trafficking of controlled substances

f. Photographs videotapes or other depictions of assets co-conspirators controlled
substances or other activities related to drug trafficking or money laundering

g Records of lnternet Protocol addresses used; records of lnternet activity, including
firewall logs caches browser history and cookies "bookmarked" or "favorite" web pages search

terms that the user entered into any lnternet search engine, and records of user typed web addresses

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 44 of 45 Document 1

 

 

 

h. Any and all location data and informationstored with the account identified in
Attachrnents A1-3 that relate to the physical location of any devices associated with the two
accounts between July 16, 2017, and present date This data and information may include, but is
not limited to, routes taken, check in data, points of interest selected, map searches Wifi scans
GPS data, and any other information kept byGoogle Timeline and Google Dashboard services

i. Communications related to a Dropbox account;

j. l Databases or files containing tax-related information or personal identifiable
information for multiple individuals and

k. Any records pertaining to the means and source of payment for services (including
any credit card or bank account number or digital money transfer account information) obtained

through the account

Case 2:18-mj-00131-DE.] Filed 11/20/18 Page 45 of 45 Document 1

 

